      Case 2:15-cr-00346-HB Document 706 Filed 03/22/19 Page 1 of 21



                 IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA            :              CRIMINAL ACTION
                                    :
          v.                        :
                                    :
HERBERT VEDERMAN                    :              NO. 15-346-2

                               MEMORANDUM

Bartle, J.                                            March    22, 2019

          Defendant Herbert Vederman, a businessman and

associate of former Congressman Chaka Fattah, Sr., was charged

along with Fattah and several others in a twenty-nine count

indictment alleging various political corruption schemes.

Specifically, Vederman was charged with the following offenses:

conspiracy to violate the Racketeer Influenced and Corrupt

Organizations Act (“RICO”), 18 U.S.C. § 1962(d) (Count 1);

conspiracy to commit bribery, in violation of 18 U.S.C. § 371

(Count 16); bribery, in violation of 18 U.S.C. § 201(b)(1)

(Count 18); bank fraud, in violation of 18 U.S.C. §§ 1344 and 2

(Count 19); false statements to a financial institution, in

violation of 18 U.S.C. §§ 1014 and 2 (Count 20); falsification

of records, in violation of 18 U.S.C. §§ 1519 and 2 (Count 21);

money laundering, in violation of 18 U.S.C. §§ 1957 and 2 (Count
      Case 2:15-cr-00346-HB Document 706 Filed 03/22/19 Page 2 of 21



22); and money laundering conspiracy, in violation of 18 U.S.C.

§ 1956(h) (Count 23). 1

          After a nearly month-long trial, Vederman was

convicted of all eight counts against him.        Thereafter, this

court granted the post-trial motion of Vederman to vacate his

convictions on Counts 19 and 20 of the indictment for bank fraud

and false statements to a financial institution. 2        Our Court of

Appeals reversed that ruling and remanded for sentencing on

those counts.

          Before the court is the renewed motion of Vederman for

a judgment of acquittal or a new trial on Counts 19 and 20 under

Rules 29(c) and 33(a) of the Federal Rules of Criminal

Procedure.

                                    I

          Under Rule 29, the court must “enter a judgment of

acquittal of any offense for which the evidence is insufficient

to sustain a conviction.”     The court must review the evidence in



1. 18 U.S.C. § 2 provides: “Whoever commits an offense against
the United States or aids, abets, counsels, commands, induces or
procures its commission, is punishable as a principal.”

2. This court also granted the motion of Vederman under Rule 29
for acquittal on the RICO charge against him (Count 1). The
Government did not appeal that ruling and it is not relevant to
our discussion here. The Court of Appeals reversed Vederman’s
convictions on Counts 16, 18, and 22-23 as a result of the
Supreme Court’s decision in McDonnell v. United States, 136 S.
Ct. 2355 (2016), which was handed down a few days after the jury
returned its verdict of guilty.
                                   -2-
        Case 2:15-cr-00346-HB Document 706 Filed 03/22/19 Page 3 of 21



the light most favorable to the Government to determine whether

a rational jury could have found a defendant guilty beyond a

reasonable doubt.      See United States v. Wolfe, 245 F.3d 257, 261

(3d Cir. 2001).     All reasonable inferences, of course, are drawn

in favor of the jury’s verdict.        A defendant carries a heavy

burden when challenging the sufficiency of the evidence.             See

United States v. Lore, 430 F.3d 190, 203-04 (3d Cir. 2005).

            Pursuant to Rule 33, the court may grant a new trial

“if the interest of justice so requires.”          The standard of

review under Rule 33 is different than under Rule 29.            Here, the

evidence is not evaluated in the light most favorable to the

Government.     Instead, a new trial may be granted if in the view

of the court the verdict is against the weight of the evidence.

See United States v. Johnson, 302 F.3d 139, 150 (3d Cir. 2002).

The court must consider whether there is “a serious danger that

a miscarriage of justice has occurred—that is, that an innocent

person has been convicted.”       See United States v. Silveus, 542

F.3d 993, 1004-05 (3d Cir. 2008) (quoting Johnson, 302 F.3d at

150).   Motions under Rule 33 “are not favored and should be

‘granted sparingly and only in exceptional cases.’”            Id. at 1005

(quoting Gov’t of Virgin Islands v. Derricks, 810 F.2d 50, 55

(3d Cir. 1987)).




                                     -3-
      Case 2:15-cr-00346-HB Document 706 Filed 03/22/19 Page 4 of 21



                                   II

          The evidence presented at trial, taken in the light

most favorable to the Government, established the following

facts relevant to Counts 19 and 20.       Chaka Fattah, Sr. served as

a Congressman continuously since 1995 from Pennsylvania’s Second

Congressional District.     In 2006, he launched an unsuccessful

bid to become Mayor of the City of Philadelphia.         Vederman, a

successful businessman, was a personal friend of Fattah and was

a former city and state official who was also active in

Philadelphia politics.

          On December 23, 2011, Fattah and his wife, Renee

Chenault-Fattah, applied for a mortgage to purchase a second

home in the Poconos region of Pennsylvania.        However, the

Fattahs were short on the cash needed to close on the property.

In an email sent on January 12, 2012, Chenault-Fattah offered to

sell to Vederman for $18,000 a 1989 Porsche she owned.          Several

hours later, Vederman responded that he would “love to purchase”

the Porsche.   The next day, Vederman wired $18,000 to Fattah’s

Wright Patman Federal Credit Union account.

          The Credit Union Mortgage Association (“CUMA”) acted

as the loan processing organization for the home mortgage.             On

January 17, 2012, Victoria Souza, a loan processor for CUMA,

contacted Fattah to verify the source of the $18,000.

Specifically, Souza stated in her email:        “[w]ill require

                                   -4-
      Case 2:15-cr-00346-HB Document 706 Filed 03/22/19 Page 5 of 21



documentation of source of funds for deposit made 1/13/2012 in

the amount of 18,000.    Need to show by paper trail the evidence

of where the funds came from, account statement from the account

to which the funds came from showing the funds came out of that

account.”    Fattah responded:

            Good morning. The 18,000 represents the
            proceeds from the sale of a car we own. The
            car is a 1989 Porsche 911 Carrera . . . .
            This non-liquid asset was sold to meet the
            requirement we were notified of last week.
            On Wednesday the proceeds from sale were
            wired into account from buyer’s account.
            This is a car we have owned and insured for
            more than a decade in great condition with
            only 67,000 miles. The paperwork is in the
            process and the new owner is available to
            confirm purchase.

            According to Souza, Fattah’s email alone was

insufficient and thus further documentation was required by CUMA

to verify the source of the $18,000 wire.        As a result, on

January 17, 2012, Souza informed Fattah via emails that the

mortgage loan could not be approved and cleared to close without

a bill of sale and a copy of the signed title for the Porsche.

That same day, Fattah sent to Souza a bill of sale dated January

16, 2012 executed by Chenault-Fattah and Vederman and witnessed

by co-defendant Bonnie Bowser, a longtime aid to Fattah.           Later,

on January 19, 2012, Fattah emailed to Souza a certificate of

title for the Porsche.    The notarized document was signed by

Vederman as the purchaser and Chenault-Fattah as the seller


                                   -5-
      Case 2:15-cr-00346-HB Document 706 Filed 03/22/19 Page 6 of 21



although neither appeared before a notary.        With this

documentation in hand, CUMA approved the mortgage loan to close.

The Fattahs purchased the Poconos property on January 25, 2012.

          As it turned out, Vederman never took possession of

the Porsche.    Instead, Chenault-Fattah continued to drive the

Porsche and to have it serviced and insured long after the

purported sale had taken place.      Moreover, the Porsche remained

registered in Chenault-Fattah’s name, and was never registered

to Vederman.    When FBI agents searched the Fattahs’ home in

2014, the Porsche was discovered in the Fattahs’ garage.           Inside

the Porsche were personal items belonging to Chenault-Fattah, an

insurance card in the name of the Fattahs, a registration form

in the name of Chenault-Fattah, and a parking receipt from

October 2012.   The odometer of the Porsche showed that it had

been driven approximately 600 miles since the time it had been

“sold” to Vederman.

          Souza agreed at trial that if no car sale had taken

place and the information provided was false, the underwriter

would not have been able to approve the loan.         She was also

questioned at trial whether CUMA would have approved the

mortgage loan to the Fattahs if the $18,000 had been a gift from

Vederman to the Fattahs.     She responded that CUMA has

“limitations as to who can give a gift” and that typically only

family members may do so.     She also explained that CUMA would

                                   -6-
      Case 2:15-cr-00346-HB Document 706 Filed 03/22/19 Page 7 of 21



have required a “paper trail” documenting the gift, including a

gift letter signed by both donor and donee and a bank statement

or other evidence of Vederman’s ability to make the gift.

          Around the same time that the Fattahs were purchasing

the Poconos property, Fattah hired Vederman’s longtime

girlfriend, Alexandra Zionts, to work in his Philadelphia

office.   Zionts had previously worked for a federal magistrate

judge in Florida and needed a new job in the federal government

to continue her benefits and to obtain a pension.         Vederman

assisted Zionts in her job search, which included calling

Fattah.   Fattah hired her, a move that put his congressional

office overbudget.    Zionts was employed in Fattah’s office for

about two months.    She remained in Florida for about half of

that time and performed limited work while in Philadelphia.

                                   III

           The jury convicted Vederman of bank fraud, in

violation of 18 U.S.C. § 1344, and false statements to a

financial institution, in violation of 18 U.S.C. § 1014, and

aiding and abetting the commission of these offenses by Fattah,

in violation of 18 U.S.C. § 2.      On August 15, 2016, after trial,

Vederman moved for a judgment of acquittal or a new trial on all

counts of conviction under Rules 29(c) and 33(a) of the Federal

Rules of Criminal Procedure.      As to Counts 19 and 20, Vederman

argued that the car sale was legitimate and thus the statements

                                   -7-
       Case 2:15-cr-00346-HB Document 706 Filed 03/22/19 Page 8 of 21



by him and Fattah to CUMA were true.        In the alternative,

Vederman maintained that that even if the evidence were

sufficient to conclude that no real sale occurred, there was

insufficient evidence that the sham sale was designed to fool

the bank or that the existence of an actual sale of the Porsche

was material to the bank.

           In ruling on the post-trial motions of Vederman and

his co-defendants, this court granted a judgment of acquittal

and vacated Vederman’s convictions for bank fraud and false

statements in Counts 19 and 20.       It did so based on its

determination that the evidence was insufficient to show that

CUMA, the entity to whom Fattah and Vederman made the false

statements, is a “financial institution” or, more specifically,

a “mortgage lending business,” as defined in 18 U.S.C. §§ 20 and

27.   Because those statutes are limited to fraud on or false

statements to a “financial institution,” the convictions could

not stand.   The court did not rule on his alternative arguments

regarding lack of materiality.

           Vederman appealed his convictions on all counts that

withstood the post-trial motions.         The Government cross-appealed

with respect to the court’s judgment of acquittal on Counts 19

and 20.   The Government asserted that the convictions should be

reinstated because there was sufficient evidence to support the

convictions for bank fraud and false statements to a financial

                                    -8-
      Case 2:15-cr-00346-HB Document 706 Filed 03/22/19 Page 9 of 21



institution.    As part of its argument, the Government maintained

that the evidence was sufficient for the jury to conclude that

CUMA is a “mortgage lending business,” which is one of the

definitions of the term “financial institution.”         See 18 U.S.C.

§ 20(10).

            In response to the Government’s cross-appeal, Vederman

asserted that he was properly acquitted on Counts 19 and 20 or

in the alternative that he was entitled to a new trial.

Vederman contended that the district court correctly ruled that

CUMA was not a “financial institution” within the scope of the

statutes.    Vederman also argued to the Court of Appeals that

there was insufficient evidence that he or Fattah made a false

statement.   He reasoned that Chenault-Fattah signed over title

to the vehicle, which effectuated a transfer of legal ownership

under applicable state law, and therefore the statements about

the Porsche sale were true even if Chenault-Fattah retained

physical possession of the vehicle.       Finally, while Vederman did

not challenge the jury instructions as to Counts 19 and 20, he

asserted that errors made in connection with the instructions to

the jury on the bribery counts equally tainted the CUMA counts. 3



3. The jury convicted Vederman of bribery and conspiracy to
commit bribery in Counts 16 and 18. In support of those
charges, the Government introduced evidence that Vederman gave
to Fattah the $18,000 for the sham car purchase and other things
of value in exchange for a job for Vederman’s girlfriend and for
Fattah’s recommendation for an ambassadorship or other executive
                                   -9-
     Case 2:15-cr-00346-HB Document 706 Filed 03/22/19 Page 10 of 21



Specifically, he maintained that “if there was no bribe,” then

describing the $18,000 as the proceeds of a car sale would not

violate the statutes.    Instead, “[a]t worst” the $18,000 payment

was “a gift,” which “was immaterial to CUMA and played no role

in obtaining [the] property.”

          In its reply, the Government reiterated its position

that CUMA “finances or refinances any debt secured by an

interest in real estate,” which makes CUMA a “mortgage lending

business” and therefore a “financial institution” for purposes

of the federal criminal law.     See 18 U.S.C. §§ 20(10), 27.          It

also disputed Vederman’s argument that this court’s judgment of

acquittal should be affirmed on the alternative ground that the

car sale was legitimate and thus the evidence was insufficient

to establish a false statement.      Finally, it challenged

Vederman’s assertion that any legal error in his bribery

convictions would necessarily also taint his convictions for

bank fraud and false statements to a financial institution.

          The Government pointed out that Vederman’s challenge

to his bribery convictions was based on whether the jury was

instructed properly on the legal definition of “official acts”

under 18 U.S.C. § 201.    The jury’s determination that the

payment from Vederman to Fattah did not constitute the proceeds


branch position. As noted above, the Court of Appeals
overturned his conviction on those counts as a result of the
Supreme Court’s decision in McDonnell.
                                  -10-
     Case 2:15-cr-00346-HB Document 706 Filed 03/22/19 Page 11 of 21



of a car sale “is not affected by the legal determination

whether the acts taken by Fattah in return for the $18,000

constituted ‘official acts.’”     In a footnote, the Government

stated:

            Vederman maintains that “if there was no
            bribe,” then “[a]t worst” the $18,000
            payment was “a gift,” which would have been
            “immaterial to CUMA.” That contention
            ignores the testimony of CUMA loan processor
            Victoria Souza that an $18,000 gift might
            not have been acceptable to CUMA. Souza
            explained that if CUMA had been told that
            the $18,000 payment from Vederman to Fattah
            was a gift, then CUMA would have required
            additional documentation, including “a gift
            letter, a copy of the donor’s ability to
            give the gift and a paper trail” in order to
            determine whether the gift met CUMA’s
            guidelines. Thus, even if Vederman were
            correct that the $18,000 was “[a]t worst
            . . . a gift” (and he is not), the
            defendants’ false statement to CUMA that the
            $18,000 was the proceeds of a car sale was
            still material because it allowed them to
            avoid CUMA’s requirements for documenting
            and reviewing gifts to a mortgagee.

(internal citations omitted).

            After considering these briefs and hearing oral

argument, the Court of Appeals ruled that the evidence was

sufficient to support the jury’s verdict on Counts 19 and 20.

See United States v. Fattah, 914 F.3d 112, 146-47, 182 (3d Cir.

2019).    The Court “reinstated” those counts of conviction and

“remanded for sentencing” to this court.       See id. at 189.     In

doing so, the Court rejected our determination that CUMA was


                                  -11-
        Case 2:15-cr-00346-HB Document 706 Filed 03/22/19 Page 12 of 21



merely “a loan processor for various credit unions which do the

financing or refinancing” and not a “mortgage lending business.”

Id. at 183.

             The Court of Appeals addressed Vederman’s alternative

argument that the judgment of acquittal should stand because the

“Government did not put forth any evidence that he made a false

representation to CUMA” since there had been a “true sale” of

the Porsche as a matter of law when title was changed to his

name, regardless of who retained possession of the car.             Id. at

185-86.    The Court concluded that, “[c]onsidered in the light

most favorable to the Government, the totality of the evidence

is sufficient to support the jury’s conclusion that the Porsche

sale was a sham.”      Id. at 186.

             The Court also rejected Vederman’s assertion that his

convictions on Counts 19 and 20 were the result of prejudicial

spillover of evidence related to his RICO charge, of which he

was acquitted.      Id. at 188-89.    Specifically, Vederman had

asserted that the RICO charge interfered with his ability to

defend against the bribery and other charges by emphasizing his

close friendship with Fattah.        Id. at 188.     The Court explained:

“while Vederman’s reliance on friendship might have helped him

defend against the bribery charges, that friendship would not

have altered the evidence pertaining to Counts 19–20 involving

CUMA.    Whether done for friendship or some other reason,

                                     -12-
      Case 2:15-cr-00346-HB Document 706 Filed 03/22/19 Page 13 of 21



submitting fraudulent information to a financial institution is

unlawful.” 4   Id. at 188–89.

                                    IV

           In his renewed motion for a judgment of acquittal or

for a new trial, Vederman asserts that his convictions for bank

fraud in Count 19 and false statements to a financial

institution in Count 20 cannot stand because the Government

failed to prove that he helped Fattah to obtain bank money “by

means of” a material false statement, 18 U.S.C. § 1344(2), or

otherwise lied “for the purpose of influencing” the bank’s

actions, id. § 1014.




4. As to Vederman’s convictions related to bribery and money
laundering, the Court of Appeals remanded for a new trial. As
noted above, the Court concluded that the jury had not been
properly instructed in light of the Supreme Court’s ruling in
McDonnell v. United States, 136 S. Ct. 2355 (2016), a decision
handed down shortly after trial, which set forth new limitations
on the definition of “official acts” as used in the honest
services fraud and bribery statutes under which Fattah and
Vederman had been convicted. Fattah, 914 F.3d at 146, 152. The
Court rejected Vederman’s argument that, even if the jury were
properly instructed under McDonnell, there was insufficient
evidence to convict him on these counts. Id. at 159. It noted
that Vederman conceded that Fattah’s hiring of Zionts would
qualify as an official act under McDonnell. Id. The Court also
rejected Vederman’s argument that the evidence precluded any
inference that the hiring of Zionts was an illegal bribe. Id.
It noted that Zionts did not receive written notice of her
official hiring until six days after the sham Porsche purchase.
Id. Thus, on remand, a properly instructed jury could consider
whether the Zionts hiring and other conduct by Fattah
constituted official acts done in exchange for payments from
Vederman. Id. at 159-60.

                                   -13-
     Case 2:15-cr-00346-HB Document 706 Filed 03/22/19 Page 14 of 21



          We must first consider whether Vederman’s motion is

properly before this court.     Vederman asserted in his initial

post-trial motion for judgment of acquittal or for a new trial

that his statements were not material to CUMA.        As noted above,

this court did not reach that issue because it ruled that

Vederman’s convictions for Counts 19 and 20 should be vacated on

the theory that CUMA was not a mortgage lender.

          Generally, “a federal appellate court does not

consider an issue not passed upon below.”       Singleton v. Wulff,

428 U.S. 106, 120 (1976).     However, the Court of Appeals may

exercise its discretion to consider issues not raised and

decided below if warranted based on the facts of individual

cases, such as where proper resolution is beyond any doubt or

where “injustice might otherwise result.”       Id. at 121.

Vederman, in our view, raised the issue of materiality in

response to the Government’s cross-appeal when he asserted that

errors in this court’s instructions on the bribery charges

tainted the convictions for bank fraud and false statements.

Specifically, he asserted that if the payment was not a bribe,

it could have been a gift and that this fact would not have been

material to or for the purpose of influencing CUMA.

          The Court of Appeals at least implicitly rejected

Vederman’s argument made now in his renewed motion for judgment

of acquittal or a new trial.     The Court of Appeals is of course

                                  -14-
     Case 2:15-cr-00346-HB Document 706 Filed 03/22/19 Page 15 of 21



cognizant of the elements of the causes of action for bank fraud

and false statements to a financial institution.         Significantly,

it did not return the case to this court to consider Vederman’s

alternative arguments for judgment of acquittal or a new trial

on Counts 19 and 20.    In contrast, it reinstated those

convictions and remanded to this court for sentencing.          See

Fattah, 914 F.3d at 182.    Indeed, the Court could not have

reinstated those counts of conviction and directed that

sentencing take place if evidence on one element was lacking.

We note that its decision with respect to Counts 19 and 20

differed from its decision on the bribery-related and money

laundering counts (Counts 16, 18, and 22-23) where the Court

ordered a new trial because of the Supreme Court’s subsequent

decision in McDonnell.

          “It is axiomatic that on remand for further

proceedings after decision by an appellate court, the trial

court must proceed in accordance with the mandate and the law of

the case as established on appeal.”      Bankers Tr. Co. v.

Bethlehem Steel Corp., 761 F.2d 943, 949 (3d Cir. 1985) (citing

Briggs v. Pa. R.R. Co., 334 U.S. 304, 306 (1948)).         Upon remand,

we may consider issues not expressly or implicitly disposed of

by the appellate decision and thereafter “make any order or

direction in further progress of the case, not inconsistent with



                                  -15-
     Case 2:15-cr-00346-HB Document 706 Filed 03/22/19 Page 16 of 21



the decision of the appellate court, as to any question not

settled by the decision.”     Id. at 950.

          In the event that the Court of Appeals did not pass

upon the issue of materiality and returned the case to this

court for consideration of this issue, we now turn to the merits

of Vederman’s motion.    Vederman does not challenge the court’s

instructions with regard to his convictions for bank fraud and

false statements to a financial institution.        Instead, he

challenges the sufficiency of the evidence with regard to these

convictions.   We reiterate that a defendant bears a very heavy

burden when challenging the sufficiency of the evidence

supporting a jury’s verdict under Rule 29 and that motions under

Rule 33 are granted “sparingly.”      See Silveus, 542 F.3d at 1005;

Lore, 430 F.3d at 203-04.

          The federal bank fraud statute, 18 U.S.C. § 1344,

provides that “[w]hoever knowingly executes, or attempts to

execute, a scheme or artifice . . . to defraud a financial

institution . . . shall be fined not more than $1,000,000 or

imprisoned not more than 30 years, or both.”        To prove a

violation of § 1344, the Government must present evidence:

(1) that the defendant knowingly executed or attempted to

execute a scheme or artifice to defraud, that is, to obtain

property under the custody or control of a financial institution

by means of material false or fraudulent pretenses,

                                  -16-
     Case 2:15-cr-00346-HB Document 706 Filed 03/22/19 Page 17 of 21



representations or promises, or omissions of material fact;

(2) that the defendant did so with the intent to defraud; and

(3) that the victim was a financial institution within the

definition of 18 U.S.C. § 20.     Third Circuit Model Criminal Jury

Instructions § 6.18.1344; see also Neder v. United States, 527

U.S. 1, 24-25 (1999).    In general, a false statement is material

if it has “a natural tendency to influence, or [is] capable of

influencing, the decision of the decisionmaking body to which it

was addressed.”   See id. at 16; United States v. McBane, 433

F.3d 344, 350 (3d Cir. 2005).     Similarly, the language “by means

of” in § 1344(2) is satisfied where “the defendant’s false

statement is the mechanism naturally inducing a bank (or

custodian of bank property) to part with money in its control.”

Loughrin v. United States, 573 U.S. 351, 363 (2014).

          The federal statute prohibiting false statements to a

financial institution, 18 U.S.C. § 1014, provides:

          Whoever knowingly makes any false statement
          or report . . . for the purpose of
          influencing in any way the action of . . . a
          [financial institution] . . . shall be fined
          not more than $1,000,000 or imprisoned not
          more than 30 years, or both.

To obtain a conviction under § 1014, the Government must

establish:   (1) that the defendant made a false statement or

report; (2) that the defendant knew the statements were false

when he made them; (3) that the defendant did so for the purpose


                                  -17-
        Case 2:15-cr-00346-HB Document 706 Filed 03/22/19 Page 18 of 21



of obtaining loans, or continuing to draw on existing loans; and

(4) that the victim was a financial institution within the

definition of 18 U.S.C. § 20.        See Williams v. United States,

458 U.S. 279, 284 (1982); United States v. El-Ghazali, 142 F.

App’x 44, 45 (3d Cir. 2005).        Although materiality is not an

element of § 1014, the statute requires that the defendant’s

statement be made “for the purpose of influencing” the financial

institution’s decision.       See United States v. Wells, 519 U.S.

482, 498-99 (1997).

             Here, there can be no dispute that Fattah, aided and

abetted by Vederman, knowingly made false statements to CUMA,

that is, that the $18,000 represented the proceeds of a car

sale.    See Fattah, 914 F.3d at 186.       Thus, resolution of

Vederman’s renewed motion for a judgment of acquittal under Rule

29 turns on whether Fattah and Vederman’s statements about the

car sale were material to CUMA under § 1344 or were made “for

the purpose of” securing funds from CUMA under § 1014.

According to Vederman, Fattah characterized the $18,000 as the

proceeds of a car sale rather than a gift from Vederman to avoid

Congressional ethics rules requiring the disclosure of gifts.

Vederman further posits that a gift of $18,000 would not have

precluded approval of the loan by CUMA.

             The record belies Vederman’s position.         It

demonstrates that Fattah and Vederman went to great lengths to

                                     -18-
     Case 2:15-cr-00346-HB Document 706 Filed 03/22/19 Page 19 of 21



conceal the nature of the $18,000 payment, creating an entire

sham transaction.    When CUMA advised that it required

documentation of the sale, Fattah, aided by Vederman, created a

false and fraudulent bill of sale and title.        CUMA’s agent Souza

informed Fattah that CUMA would not approve the loan if it did

not receive such documentation.      Souza also testified that CUMA

would not have approved the loan if no car sale had taken place.

            Further, Souza testified that an $18,000 gift from

Vederman to Fattah would not have been acceptable to CUMA

without proper documentation.     Souza explained that if Fattah

had informed CUMA that the payment was a gift, CUMA would have

required a “paper trial,” including a gift letter signed by both

Fattah and Vederman and evidence of Vederman’s ability to give

the gift.    She also testified that CUMA places restrictions on

gift-giving and that generally only family members can provide

gifts to support mortgage applications.       While Vederman may now

assert that he could have simply given Fattah $18,000, the truth

of the matter is that Fattah and Vederman never provided to CUMA

any of the documentation required for approval of a gift and

instead chose to rely on false and fraudulent paperwork to

assert that the $18,000 represented proceeds from a car sale.

We further note that the evidence presented at trial showed that

Fattah could not accept an $18,000 gift from Vederman without

written permission from the House Ethics Committee, which he did

                                  -19-
     Case 2:15-cr-00346-HB Document 706 Filed 03/22/19 Page 20 of 21



not obtain, and that Fattah would have been required to report

any gift from Vederman on his annual financial disclosure. 5

          Furthermore, it is an exercise in speculation to

determine at this point whether CUMA would have approved the

loan if the payment was a gift.      In sum, the jury had more than

sufficient evidence to find beyond a reasonable doubt that

Vederman’s false statements were material to CUMA and were the

means by which Fattah obtained CUMA’s funds, 18 U.S.C.

§ 1344(2), and were “for the purpose of influencing” CUMA to

approve the mortgage loan and thus release the funds required to

close on the property, id. § 1014.

          Vederman also asserts that a new trial is required on

Counts 19 and 20 because of legal errors committed with respect

to this court’s jury instructions on the bribery counts in light

of McDonnell.   He reasons that any theory of sufficiency of the

evidence that rests on the jury having treated the $18,000 as an

illicit bribe requires, at a minimum, a new trial at which

“bribery” is correctly defined.

          We reject this argument.       Upon deciding the bribery

instructions were incorrect, the Court of Appeals determined



5. While those ethics rules may not be a source of criminal
liability, they carry important employment consequences such as
the potential for discipline or expulsion from Congress. See
U.S. Const. art. I, § 5, cl. 2. Furthermore, an investigation
by the House Ethics Committee may be referred to the Department
of Justice for a criminal investigation.
                                  -20-
     Case 2:15-cr-00346-HB Document 706 Filed 03/22/19 Page 21 of 21



that a new trial was required on Counts 16, 18, and 22-23 but

did not order a new trial for Counts 19 and 20.        Instead, it

“reinstated” those counts and “remanded for sentencing.”          See

Fattah, 914 F.3d at 189.    Thus, the Court of Appeals ruled that

the convictions on Counts 19 and 20 did not depend on whether

the $18,000 payment was literally a bribe, but rather on whether

the information given to CUMA was false and whether it

influenced CUMA’s decision-making.       See id. at 185-86, 187-89.

          In sum, the decision of the jury was not based on

insufficient evidence so as to compel the granting of a judgment

of acquittal under Rule 29.     Nor does the interest of justice

require a new trial under Rule 33.       Accordingly, the motion of

Vederman for a judgment of acquittal or for a new trial on

Counts 19 and 20 will be denied.




                                  -21-
